Stewart, J.,
delivered .the opinion of the Court.
Where the character of the witness is impeached by matter brought out on the cross-examination, or by evidence aliunde as to character, the witness may be sustained by evidence of good character; but it must, in either case, amount to an impeachment of the character of the witness for truth.
Contradictory testimony of different witnesses may proceed from want of equal knowledge or observation, not involving the moral character of either; but such conflict does not authorize the admission of evidence as to the general character of the witness for truth. “ If this were the practice, great delay and confusion would arise; and as almost all cases are tried upon controverted testimony, each witness must bring his compurgators to support him when he is contradicted, and it would indeed be a trial of witnesses, and not of the action.” Russell vs. Coffin, 8 Pickering, 154. The evidence in the first bill of exceptions, introduced on the part of the .appellee to prove the character for'truth of the appellee, (who was herself the witness,) which had not been impeached by the appellant in either of the modes indicated above, was inadmissible, and the Court below erred in permitting its introduction. Dodd vs. Norris, 3 Camp., 519; 1 Starkie, 184. The Court properly refused the testimony proposed by the appellant in the second exception.
The witness had not shown sufficient knowledge on his part of the general character of the witness of the appellee to enable him to testify in reference thereto.
“ The enquiry must be made as to the general reputation where witness is best known. It is not enough that the impeaching witness professes merely to state what he has heard others say, for these “ others ” may be but a few persons. He *463must be able to state what is generally said pf the person by those amongst whom he dwells, or with whom he is chiefly conversant, for it is this only that constitutes the general reputation or character.” Greenleaf on Eh., see. 461.
(Decided 15th April, 1869.)
The witness must be enabled to state, substantially, as a foundation authorizing him to testify upon the subject, that he is acquainted with the general character of the witness about whom he is called to speak. Information less than this, will not justify the witness in undertaking to give evidence of character. It will be readily perceived, that the testimony proposed on the part of the appellant did not reach this standard.
The appellant having accepted the pleading of the appellee, and made his defence by plea to the merits, it is too late, after the verdict, to arrest the judgment on account of matters amendable, and which might have been pleaded in abatement. If the appellant was likely to suffer from the form of the proceedings of the appellee against him, and had made this objection, at the proper time, by plea in abatement, an amendment might have been made, and the cause proceeded with; but after there was a responsible party for costs, by the introduction of the prochein ami of the infant, and the appellant had pleaded to the merits, a trial had been had and a verdict rendered, it would effectually defeat the ends of justice to allow the judgment to be arrested, for any of the reasons assigned in the motion of the appellant. Giles vs. Perryman, 1 H. & G., 171; 1 Chitty’s Pleadings, 449; Code of Public General Laws, Art. 75, secs. 23, 27.

Judgment reversed and, procedendo ordered.